DETAILED ACTION
	
Introduction
Claims 1, 5-8, and 14-15, and 17-22 are pending. Claims 1, 6, and 20-22 are amended. Claim 16 is cancelled. No claims are added. Claims 2-4 and 9-13 are withdrawn. This Office action is in response to the Applicant’s request for continued examination (RCE) filed on 8/3/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1 and 20 under 35 U.S.C. 102
Applicant has amended claims 1 and 20 to include substantially new limitations and now argues that Smith does not teach the system of claims 1 and 20, as amended. Examiner agrees. Nonetheless, the combination of Smith and Miller teaches the system of amended claims 1 and 20, as discussed in the rejection below. 

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites the limitation “rendering the timeline-based story on the at least one brand property,” but Applicant has amended claim 1 to delete all references to the phrase “timeline-based story.” 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Smith (US 2002/0087530) in view of Miller (US 2016/0294894).
Regarding claims 1 and 20, Smith teaches a computer-implemented method, comprising: obtaining, via a processor from at least one of text, images, or video, a plurality of content atoms involving a brand (The system divides the content of a multimedia file into a plurality of segments. See 62. The content of the multimedia file could involve anything, including a brand); after selecting one of a plurality of displayed hints, providing only a portion of an ordering of the atoms (When the user selects a hyperlink corresponding to a segment of the multimedia file, the system streams the segment to the user. See par. 62, 94), wherein each of the hints indicates different content of the atoms (Each hyperlink provides a hint about the corresponding segment of the multimedia file. See fig. 7, item 395), and wherein the selection is performed via a table of contents or index (The hyperlinks are contained in a table of contents. See fig. 7, item 395).
However, Smith does not teach outputting, to a user, a notification indicating a change to at least one of the atoms; after the notification is outputted, obtaining, from the user, an input; and providing another portion by reentering at the at least one changed atom based on the input. Nonetheless, Miller teaches a multi-user presentation system whereby the system presents a notification to a user when a media segment of a media presentation is added, removed, or modified, thereby allowing the user to re-enter the media presentation at a modified media segment. See par. 71, 97.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith so that the system notifies the user when a segment is updated, and so that the user re-enters the multimedia file at the updated segment, because doing so allows the user to easily access updated segments. 
In addition, Smith does not teach determining whether the provision is to be continued using the ordering or another ordering of the atoms and providing the other portion based on the determination. However, Miller teaches that the system may automatically re-order segments of a media presentation, such as by promoting a media segment of the media presentation that is popular among a number of users. See par. 106, 301.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith so that the providing is based on a determination that the segments are to be re-ordered, because doing so allows the system to automatically re-order segments for the user based on a number of factors. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 because they are unpatentable over Smith and Miller, as applied to claim 1 above, in further view of Schmulevich (US 9,037,983).
Regarding claim 5, Smith teaches rendering a time-line based story on at least one brand property (The multimedia file is embedded in a web page, and may any type of content, including a timeline-based story. See par. 94). However, Smith and Miller do not teach, but Schmulevich teaches further comprising: configuring a plurality of online properties (The system configures a plurality of web pages. See col. 1, ln. 13-26), each of the online properties structurally comprising a set of hierarchical sections (The web pages include hierarchically structured sections. See col. 2, ln. 60-67) and (ii) pertaining to a different brand (The web pages may pertain to different products and therefore pertain to different brands. See col. 1, ln. 13-26); and providing an ability to lock one or more of the sections of at least one of the brand properties (Individual sections of the web pages may be locked. See col. 2, ln. 39-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith and Miller to include the above-described functionality because doing so allows for the locking of sections of a web page. 
Regarding claim 6, Smith and Miller do not teach releasing, via a sequence, new functions and/or sections. However, Schmulevich teaches that the layout of a web page may be modified to add a new section. This layout modification can be sequentially performed on any number of web pages. See col. 2, ln. 27-41. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith and Miller to allow sections to be sequentially added to each of a plurality of web pages because doing so allows for the layouts of the web pages to be sequentially modified). 
Claim 7 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith, Miller, and Schmulevich, as applied to claim 5 above, in further view of either Dutton (US 2010/0305855) or Goswami (US 2014/0229818).
Regarding claim 7, Smith, Miller, and Schmulevich do not teach further comprising: inheriting, at least one of the brand properties, a first set of default configurations; and overriding at least a portion of the first set with a second set of configurations to format or fit the at least one brand property to a brand template. However, Dutton teaches a content presentation system whereby a default layout of a web page provided by a default template may be overridden by a custom layout provided by a more specific template. See par. 72. Similarly, Goswami teaches a content presentation system whereby a generic configuration file defining a generic layout of a web page may be overridden by a site-specific configuration file defining a custom layout of the web page. See par. 50. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith, Miller, and Schmulevich to include the above-described functionality because doing so allows the system to be used to easily create custom web pages using templates. 
Claim 8 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith, Miller, Schmulevich, and either Dutton or Goswami (hereinafter “Dutton\Goswami”), as applied to claim 7 above, in further view of Harada (US 2006/0288372).
Regarding claim 8, Smith, Miller, Schmulevich, and Dutton\Goswami do not teach further comprising: adding a hierarchy of sections or properties to the brand template. However, Harada teaches a content presentation system whereby a template includes a hierarchy of sections. See par. 66; fig. 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith, Miller, Schmulevich, and Dutton\Goswami so that the template includes a hierarchy of sections because doing so allows the layout of the web page to be further customized. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 because they are unpatentable over Smith and Miller, as applied to claim 1 above, in further view of Goswami. 
Regarding claim 14, Smith and Miller do not teach wherein a brand property at which the time-line based story is rendered comprises a set of sections or areas, each having (i) a primary presentation that instructs how content is routed and organized within the brand property and (ii) a channel property that overrides behavior, provides an alternative presentation, or eliminates section properties for a given channel. However, Goswami teaches a web page comprising a set of modules, each module being associated with a desktop presentation and a mobile device presentation that overrides the desktop presentation if a device requesting the web page is a mobile device. See par. 50-63; fig. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith and Miller to include the above features because doing so allows a layout of a web page to be determined based on the type of device requesting the web page. 
Regarding claim 15, Smith, Miller, and Goswami teach wherein the behavior override is performed on a per- channel basis such that each channel reuses a section hierarchy from the brand property, removes a section, consolidates sections, or provides a channel-specific presentation for the content on the brand property (Goswami teaches that the override of the desktop presentation is performed on a per-device basis in the sense that it depends on the type of device requesting the web page. Moreover, it would have been obvious to modify the system of Smith and Miller to include the above-described functionality for the reasons provided above with respect to claim 14).
Claims 17 and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Smith, Miller, and Goswami, as applied to claim 14 above, in further view of Dutton. 
Regarding claim 17, Smith, Miller, and Goswami do not teach wherein a type of the brand property is associated with a brand template, including a structure of sections and preconfigured presentations, the brand property being instantly generated using the brand template. However, Dutton teaches associating a template defining the sections and presentation of a web page with a particular type of the property (i.e., sushi restaurant), and generating a web page for the property using the associated template. See par. 72. 
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the system of Smith, Miller, and Goswami so that the web page is generated using a section and presentation template that corresponds to the type of the web page, because doing so allows the web page to be generated using a template that is customized for the particular type of the web page. 
Regarding claim 19, Smith, Miller, Goswami, and Dutton teach further comprising: formatting the brand template to fit at least one of an area, space, aspect ratio, and resolution of the brand property (Goswami teaches configuration files that are inherently formatted to produce a desired area, resolution, and/or aspect ratio of a property that is generated using the configuration files. See par. 50. Moreover, it would have been obvious to incorporate the configuration files into the system of Smith, Miller, and Dutton for the reasons provided above with respect to claim 7). 
Claim 18 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith, Miller, Goswami, and Dutton, as applied to claim 17 above, in further view of Schultz (US 2014/0245132).
Regarding claim 18, Smith, Miller, Goswami, and Dutton do not teach wherein at least one of the sections is locked in a specific place or area of the brand template to restrict editing. However, Schultz teaches a content presentation system whereby a template includes an indication of what items (i.e., sections) of a web page are editable when creating a web page using the template. See par. 78. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith, Miller, Goswami, and Dutton so that at least one of the sections is locked in the template because doing so ensures that certain sections of a web page generated using the template remain constant across all web pages generated with the template. 
Claim 21 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith and Miller, as applied to claim 1 above, in further view of Meaney (US 2010/0281383).
Regarding claim 21, Smith and Miller do not teach wherein the atoms are segmented from the at least one text, image, or video based on a text length. However, Meaney teaches a system for segmenting content whereby the content is divided into segments having a segment length that depends on an amount of text in the content. See par. 207. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith and Miller so that the segments are formed based on a text length because doing so allows for segmentation of text content in a web page. 
Claim 22 is rejected under 35 U.S.C. 103 because it is unpatentable over Smith and Miller, as applied to claim 1 above, in further view of either Lin (US 6,724,933) or Denney (US 2009/0150784). 
Regarding claim 22, Smith and Miller do not teach wherein the atoms are segmented from the at least one text, image, or video based on semantic analysis. However, Lin teaches a system for segmenting content whereby the content is divided into segments based on semantic analysis of the content. See col. 11, ln. 45-52. Denney teaches a similar feature. See par. 35. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith and Miller so that the segments are formed based on semantic analysis because doing so allows for segmentation of video content in a web page. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459